 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ERNESTO MACKEY,                             No. 1:20-cv-01813-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    GOVERNMENT CLAIMS PROGRAM, et                     DISMISSAL OF ACTION
      al.,
15                                                      (Doc. No. 9)
                         Defendants.
16

17

18          Plaintiff David Ernesto Mackey is a civil detainee proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is being detained

20   pursuant to California’s Mentally Disordered Offender (“MDO”) law, California Penal Code

21   §§ 2970, et seq. Individuals detained under the MDO law are considered civil detainees and are

22   not prisoners within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d

23   1136, 1140 (9th Cir. 2000).

24          On April 15, 2021, the assigned magistrate judge screened plaintiff’s first amended

25   complaint and issued findings and recommendations recommending that this action be dismissed

26   based on plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc.

27   No. 9.) On April 26, 2021, plaintiff timely filed objections to the findings and recommendations.

28   (Doc. No. 10.)
                                                        1
 1          Plaintiff’s objections to the magistrate judge’s findings and recommendations merely

 2   reiterate the conclusory allegations from the first amended complaint and do not provide any

 3   basis for rejecting the reasoning of the pending findings and recommendations.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 6   objections, the court finds the findings and recommendations to be supported by the record and

 7   by proper analysis.

 8          Accordingly,

 9          1. The findings and recommendations issued on April 15, 2021, (Doc. No. 9), are

10               adopted in full;

11          2. This action is dismissed, with prejudice, due to plaintiff’s failure to state a cognizable

12               claim upon which relief may be granted; and

13          3. The Clerk of the Court is directed to close this case.

14   IT IS SO ORDERED.
15
        Dated:     May 19, 2021
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
